ICJ_138_AerialHerbicideSpraying_ECU_COL_2008-05-30_ORD_01_NA_00_EN.txt.        INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


       CASE CONCERNING
   AERIAL HERBICIDE SPRAYING
          (ECUADOR v. COLOMBIA)


           ORDER OF 30 MAY 2008




              2008
       COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRE| TS,
    AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE A v DES E
                         u PANDAGES
      AEu RIENS D’HERBICIDES
         (E
          u QUATEUR c. COLOMBIE)


        ORDONNANCE DU 30 MAI 2008

                        Official citation :
       Aerial Herbicide Spraying (Ecuador v. Colombia),
                    Order of 30 May 2008,
                  I.C.J. Reports 2008, p. 174




                   Mode officiel de citation :
     Epandages aériens d’herbicides (Equateur c. Colombie),
                 ordonnance du 30 mai 2008,
                  C.I.J. Recueil 2008, p. 174




                                         Sales number
SN 0074-4441
BN 978-92-1-071047-3
                                         No de vente :   938

                                30 MAY 2008

                                   ORDER




  AERIAL HERBICIDE SPRAYING
     (ECUADOR v. COLOMBIA)




E
u PANDAGES AE
            u RIENS D’HERBICIDES
    (E
     u QUATEUR c. COLOMBIE)




                               30 MAI 2008

                              ORDONNANCE

               INTERNATIONAL COURT OF JUSTICE

                               YEAR 2008

                               30 May 2008


                CASE CONCERNING
            AERIAL HERBICIDE SPRAYING
                      (ECUADOR v. COLOMBIA)




                                 ORDER


Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
          RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
          OWADA, TOMKA, ABRAHAM, KEITH, BENNOUNA, SKOTNIKOV ;
          Registrar COUVREUR.


    The International Court of Justice,
   Composed as above,
   Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, paragraph 1, and 48 of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court on
31 March 2008, whereby the Republic of Ecuador instituted proceedings
against the Republic of Colombia in respect of a dispute concerning
“Colombia’s aerial spraying of toxic herbicides at locations near, at and
across its border with Ecuador” which “has already caused serious dam-
age to people, to crops, to animals, and to the natural environment on
 he Ecuadorian side of the frontier” ;
   Whereas on 31 March 2008 a certified copy of the Application was
 ransmitted to the Republic of Colombia ;
   Whereas the Republic of Ecuador has appointed H.E. Mr. Diego
Cordovez-Zegers as Agent and H.E. Mr. Rodrigo Riofrío Machuca as
Co-Agent ; and whereas the Republic of Colombia has appointed H.E.

4

Mr. Julio Londoño Paredes as Agent and H.E. Mr. Guillermo Fernández
de Soto and H.E. Mr. Francisco José Lloreda Mera as Co-Agents ;
  Whereas at a meeting held by the President of the Court with the
Agents of the Parties on 29 May 2008 the Agent of the Republic of Ecua-
dor requested a time-limit of eleven months from the date of the meeting
 or the filing of the Memorial by his Government ; and whereas the Agent
of the Republic of Colombia indicated that his Government had no
objection to that request being granted, provided that an equal period
of time be granted for the preparation of the Counter-Memorial of
Colombia ;
  Taking into account the views of the Parties,
    Fixes the following time-limits for the filing of the written pleadings :

  29 April 2009 for the Memorial of the Republic of Ecuador ;
  29 March 2010 for the Counter-Memorial of the Republic of Colom-
bia ; and
  Reserves the subsequent procedure for further decision.

   Done in English and in French, the English text being authoritative, at
 he Peace Palace, The Hague, this thirtieth day of May, two thousand
and eight, in three copies, one of which will be placed in the archives of
 he Court and the others transmitted to the Government of the Republic
of Ecuador and the Government of the Republic of Colombia, respec-
 ively.

                                            (Signed) Rosalyn HIGGINS,
                                                        President.
                                           (Signed) Philippe COUVREUR,
                                                         Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071047-3

